 

Exhibit 10.1 

 

FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
EVO INVESTCO, LLC

 

This First Amendment to the Second Amended and Restated Limited Liability
Company Agreement of EVO Investco, LLC (including the exhibits hereto, this
“Amendment”) is effective as of April 21, 2020. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the respective
meanings assigned to them in the Second Amended and Restated Limited Liability
Company Agreement of EVO Investco, LLC, dated May 22, 2018 (together with all
schedules, exhibits and annexes thereto, the “LLC Agreement”).

 

WHEREAS, the Company and its Members previously entered into the LLC Agreement
on May 22, 2018, which became effective on May 25, 2018 in connection with the
consummation of the initial public offering of the Corporation;

 

WHEREAS, the Corporation now intends to issue and sell 152,250 shares of its
newly designated Series A Convertible Preferred Stock, par value $0.001 per
share (the “Series A Convertible Preferred Stock”) to certain entities
affiliated with MDP (the “Preferred Stock Offering”); and

 

WHEREAS, in connection with the Preferred Stock Offering, and pursuant to the
terms of the LLC Agreement, the Company and the Corporation, together with MDP
and Blueapple, desire to amend the LLC Agreement to designate a new series of
preferred units titled “Series A Convertible Preferred Units,” with terms in the
aggregate substantially equivalent to the Series A Convertible Preferred Stock,
and to make other clarifying changes as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Amendment, and of other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                  Amendments of the LLC Agreement.

 

(a)               Article I of the LLC Agreement is hereby amended by replacing
the definition of “Percentage Interests with the following:

 

““Percentage Interests” means, with respect to a Member at a particular time,
such Member’s percentage interest in the Company determined by dividing such
Member’s Common Units by the total Common Units of all Members at such time. The
Percentage Interest of each Member shall be calculated to the 4th decimal
place.”

 

(b)               Article I of the LLC Agreement is hereby amended by inserting
the following in alphabetical order:

 

““Series A Convertible Preferred Stock” means the Series A Convertible Preferred
Stock, par value $0.001 per share, of the Corporation.”

 



 

 

 

(c)               Section 3.02 of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“Section 3.02 Units. Company Interests shall be represented by Units, or such
other securities of the Company, in each case as the Manager may establish in
its discretion in accordance with the terms and subject to the restrictions
hereof. As of the Effective Time, the Units will be comprised of a single class
of Common Units (with an aggregate of 286,000,000 Common Units being authorized
for issuance by the Company). The Company may increase or decrease the number of
Common Units authorized for issuance by the Company pursuant to this Agreement
at any time to ensure that the number of Common Units authorized is equal to the
aggregate number of shares of all classes of common stock then authorized for
issuance by the Corporation pursuant to the Corporation’s constituent documents.
To the extent required pursuant to Section 3.04(a), the Manager may create one
or more classes or series of Common Units or preferred Units solely to the
extent such new Common Units or preferred Units are in the aggregate
substantially equivalent to a class of common stock of the Corporation or class
or series of preferred stock of the Corporation; provided that so long as there
are any Members of the Company (other than the Corporation), then no such new
class or series of Units may deprive such members of, or dilute or reduce, the
pro rata share of all Company Interests they would have received or to which
they would have been entitled if such new class or series of Units had not been
created except to the extent (and solely to the extent) the Company actually
receives cash in an aggregate amount, or other property with a Fair Market Value
in an aggregate amount, equal to the pro rata share allocated to such new class
or series of Units and the number thereof issued to the Company; provided that
the foregoing proviso shall not apply to the Convertible Preferred Units. As
long as there are any Members of the Company (other than the Corporation), the
Company shall only issue and shall only register the transfer of whole numbers
of Units of any class or series of Units then authorized (including the Common
Units).”

 

(d)               The first sentence of Section 3.04 of the LLC Agreement is
hereby amended and restated in its entirety as follows:

 

“The Company shall undertake all actions, including an issuance,
reclassification, distribution, division or recapitalization, with respect to
the Common Units, to maintain at all times a one-to-one ratio between the number
of Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock, disregarding, for purposes of maintaining the one-to-one
ratio, (i) shares of Class A Common Stock issued pursuant to the Corporate
Incentive Award Plan that have not vested pursuant to the terms of the Corporate
Incentive Award Plan or the terms of any award or similar agreement relating
thereto, (ii) treasury stock, (iii) preferred stock or other debt or equity
securities (including warrants, options or rights) issued by the Corporation
that are convertible into or exercisable or exchangeable for Class A Common
Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, has been contributed by the Corporation to the equity capital
of the Company) or (iv) prior to their conversion, any Class A Common Stock
issuable upon conversion of the Series A Convertible Preferred Stock.”

 



- 2 -

 

 

(e)               Section 4.01(b)(ii) of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“To the extent a Member who holds Common Units otherwise would be entitled, as a
result of such units, to receive less than its Percentage Interest of the
aggregate amount of Tax Distributions pursuant to this Section 4.01(b) on any
given date to which Members who hold Common Units are entitled, as result of
holding such units, the Tax Distribution to such Member shall be increased to
ensure that all Tax Distributions made to Members, as a result of holding Common
Units, pursuant to this Section 4.01(b) are made pro rata in accordance with
such Member’s respective Percentage Interests. If, on a Tax Distribution Date,
there are insufficient funds on hand to distribute to the Members the full
amount of the Tax Distributions to which such Members are otherwise entitled,
Tax Distributions pursuant to this Section 4.01(b) shall be made to the Members
to the extent of available funds in the following order of priority: (A) first,
the amount of Tax Distributions hereunder to which Members that hold Series A
Convertible Preferred Units are entitled as a result of holding such units,
shall be distributed to such Members pro rata based on the number of Series A
Convertible Preferred Units held and (B) thereafter to Members that hold Common
Units in accordance with their Percentage Interests. If, on any Tax Distribution
Date, less than all of the Tax Distributions to which Members were entitled on
any prior Tax Distribution Date have been made (a “Tax Distribution Shortfall”),
available funds shall be distributed to reduce (x) first, any Tax Distribution
Shortfalls with respect to the Series A Convertible Preferred Units and (y)
second, any Tax Distribution Shortfalls with respect to the Common Units, in
each case, serially, beginning with the earliest such Tax Distribution
Shortfall, until all Tax Distribution Shortfalls have been paid.”

 

(f)                Section 4.01(b)(v) of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“Any and all distributions to a Member pursuant to this Section 4.01(b) shall be
treated as advances of, and therefore shall reduce (without duplication) dollar
for dollar, any future distributions to such Member pursuant to Section 4.01(a)
or Article XIV; provided, however, that no distribution pursuant to this Section
4.01(b) shall be treated as an advance of, and shall not reduce, any
distribution made pursuant to the EVO Investco, LLC Certificate of Designations
Series A Convertible Preferred Units dated April 21, 2020; provided, further,
that no distribution pursuant to this Section 4.01(b) with respect to any
Convertible Preferred Units (as defined in the EVO Investco, LLC Certificate of
Designations Series A Convertible Preferred Units dated April 21, 2020) shall be
treated as an advance of, and shall not reduce, any distribution made to a
Member pursuant to Section 4.01(a) or Article XIV (whether in respect of such
Member’s Convertible Preferred Units, Common Units (whether or not received in
exchange for Convertible Preferred Units), or otherwise).”

 



- 3 -

 

 

(g)               Section 5.02 of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“Except as otherwise provided in this Agreement, Net Profits, and Net Losses
shall be allocated among the Members in a manner such that, after giving effect
to the Regulatory Allocations in Section 5.03, the Capital Account of each
Member, immediately after making such allocation, is, as nearly as possible,
equal proportionately to (i) the distributions that would be made to such Member
pursuant to Section 14.02(d) if the Company were dissolved, its affairs wound
up, and its assets sold for cash equal to their Book Value, all Company
liabilities were satisfied (limited, with respect any nonrecourse liabilities,
to the value reflected in the Members' Capital Accounts for the assets securing
such nonrecourse liabilities) and the net assets of the Company were distributed
in accordance with Section 14.02(d) to the Members immediately after making such
allocation, provided, however, that for any allocation year in which Section
6(a)(ii) of the EVO Investco, LLC Certificate of Designations Series A
Convertible Preferred Units dated April 21, 2020 is not actually applicable,
then the calculation under this Section 5.02(i) shall be made without regard to
such Section 6(a)(ii), minus (ii) such Member’s share of Minimum Gain and
partner nonrecourse debt minimum gain (as defined in Treasury Regulation Section
1.704-2(i)(3)), computed immediately prior to the hypothetical sale of assets.”

 

(h)               Section 5.04 of the LLC Agreement is hereby deleted in its
entirety and any cross references in the LLC Agreement shall hereafter be
interpreted to take such deletion into account.

 

2.                  Designation and Issuance of Series A Convertible Preferred
Units. Pursuant to Sections 3.02 and 3.04 of the LLC Agreement, as amended
pursuant to this Amendment, and notwithstanding anything in the LLC Agreement to
the contrary, the Company hereby designates and creates a series of preferred
units of the Company titled the “Series A Convertible Preferred Units” (the
“Convertible Preferred Units”), having such powers, designations, preferences
and relative, participating, optional and other rights, and the qualifications,
limitations and restrictions as set forth in Exhibit A to this Amendment and is
authorized to issue such Convertible Preferred Units to the Corporation subject
to a unit purchase agreement in a form satisfactory to the Company. In the event
of any conflict between the terms of the Convertible Preferred Units set forth
in this Amendment and the terms of the LLC Agreement, the terms of the
Convertible Preferred Units set forth in this Amendment shall govern.

 

3.                  No Other Amendments. Other than as specifically set forth in
this Amendment, the LLC Agreement shall continue in full force and effect in
accordance with its terms.

 

4.                  Binding Effect; Intended Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the Members and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

5.                  Counterparts. This Amendment may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 



- 4 -

 

 

6.                  Applicable Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Any dispute relating hereto shall be heard first in the Delaware Court of
Chancery, and, if applicable, in any state or federal court located in of
Delaware in which appeal from the Court of Chancery may validly be taken under
the laws of the State of Delaware (each a “Chosen Court” and collectively, the
“Chosen Courts”), and the parties, and any Member or holder of Units pursuant to
this Amendment, by acceptance of the rights and benefits thereof, agree to the
exclusive jurisdiction and venue of the Chosen Courts. Such Persons further
agree that any proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Amendment, the Company
Interests, the Units, the Company, the Members, the Manager, or the transactions
contemplated hereby or by any matters related to the foregoing (the “Applicable
Matters”) shall be brought exclusively in a Chosen Court, and that any
proceeding arising out of this Amendment or any other Applicable Matter shall be
deemed to have arisen from a transaction of business in the State of Delaware,
and each of the foregoing Persons hereby irrevocably consents to the
jurisdiction of such Chosen Courts in any such proceeding and irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that such Person may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such Chosen Court or that any such
proceeding brought in any such Chosen Court has been brought in an inconvenient
forum. Such Persons further covenant not to bring a proceeding with respect to
the Applicable Matters (or that could affect any Applicable Matter) other than
in such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court. Process in any such proceeding may be served on
any Person with respect to such Applicable Matters anywhere in the world,
whether within or without the jurisdiction of any such Chosen Court. Without
limiting the foregoing, each such Person agrees that service of process on such
party as provided in Section 16.05 of the LLC Agreement shall be deemed
effective service of process on such Person. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AMENDMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AMENDMENT OR THE MATTERS CONTEMPLATED HEREBY. Any
Member or any Person purchasing or otherwise acquiring Units shall be deemed to
have notice of and consented to the provisions of this Section 6.

 

7.                  Severability. Whenever possible, each provision of this
Amendment will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Amendment is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Amendment will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

8.                  Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Amendment.

 



- 5 -

 

 

9.                  Delivery by Electronic Transmission. This Amendment and any
signed agreement or instrument entered into in connection with this Amendment or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
Promptly upon the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of electronic transmission by a
facsimile machine or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

 

10.              Descriptive Headings; Interpretation. The descriptive headings
of this Amendment are inserted for convenience only and do not constitute a
substantive part of this Amendment. The words “hereof,” “herein” and “hereunder”
and words of like import used in this Amendment shall refer to this Amendment as
a whole and not to any particular provision of this Amendment. Whenever required
by the context, any pronoun used in this Amendment shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa. The use of
the word “including” in this Amendment shall be by way of example rather than by
limitation. Any statute or laws defined or referred to herein shall include any
rules, regulations or forms promulgated thereunder from time to time, and
references to such statutes, laws, rules, regulations and forms shall be to such
statutes, laws, rules, regulations and forms as they may be from time to time,
amended, amended and restated, modified or supplemented, including by succession
of comparable statutes, laws, rules, regulations and forms. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof, and shall include all schedules, exhibits and
annexes to such agreement, document or instrument. References to the Preamble,
Recitals, Articles and Sections are to the Preamble, Recitals, Articles and
Sections of this Amendment unless otherwise specified. Wherever required by the
context, references to a Fiscal Year shall refer to a portion thereof. The use
of the words “or,” “either” and “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Amendment. In
the event an ambiguity or question of intent or interpretation arises, this
Amendment shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Amendment. Wherever a
conflict exists between this Amendment and any other agreement, this Amendment
shall control but solely to the extent of such Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 



- 6 -

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Second
Amended and Restated Limited Liability Company Agreement effective as of April
21, 2020.

  

  COMPANY:         EVO INVESTCO, LLC, a Delaware limited liability company      
  By: EVO Payments, Inc., its Manager         By: /s/ Steven J. de Groot      
Name: Steven J. de Groot       Title: Executive Vice President, General Counsel
and Secretary       CORPORATION:         EVO PAYMENTS, INC., a Delaware
corporation         By: /s/ Steven J. de Groot       Name: Steven J. de Groot  
    Title: Executive Vice President, General Counsel and Secretary

 



[Signature Page – Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement]



 

 

 

 



  MEMBERS:           MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.           By:
Madison Dearborn Partners VI-B, L.P.     Its: General Partner           By:
Madison Dearborn Partners, LLC     Its: General Partner           By: /s/ Vahe
A. Dombalagian       Name: Vahe A. Dombalagian       Its: Managing Director    
      MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-B, L.P.           By:
Madison Dearborn Partners VI-B, L.P.     Its: General Partner           By:
Madison Dearborn Partners, LLC     Its: General Partner           By: /s/ Vahe
A. Dombalagian       Name: Vahe A. Dombalagian       Its: Managing Director

 



[Signature Page – Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement]

 



 

 

 

          MDCP VI-C CARDSERVICES SPLITTER, L.P.           By: Madison Dearborn
Partners VI-B, L.P.     Its: General Partner           By: Madison Dearborn
Partners, LLC     Its: General Partner           By: /s/ Vahe A. Dombalagian    
  Name: Vahe A. Dombalagian       Its: Managing Director           MDCP
CARDSERVICES, LLC           By: Madison Dearborn Capital Partners VI-B, L.P.    
Its: Controlling Member           By: Madison Dearborn Partners VI-B, L.P.    
Its: General Partner           By: Madison Dearborn Partners, LLC     Its:
General Partner           By: /s/ Vahe A. Dombalagian       Name: Vahe A.
Dombalagian       Its: Managing Director           MADISON DEARBORN PARTNERS,
LLC           By: /s/ Vahe A. Dombalagian       Name: Vahe A. Dombalagian      
Its: Managing Director

 



[Signature Page – Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement]

 



 

 

  

  BLUEAPPLE, INC.        By: /s/ Rafik R. Sidhom     Name: Rafik R. Sidhom    
Title: Director

 

[Signature Page – Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement]

 



 

 

 

Exhibit A

 



 

 

 

EVO INVESTCO, LLC

 

CERTIFICATE OF DESIGNATIONS
SERIES A CONVERTIBLE PREFERRED UNITS

 

Section 1.          Definitions.

 

“Certificate of Designations” means this Certificate of Designations, as the
same may be amended, supplemented or restated from time to time.

 

“Class A Common Stock” means the Class A common stock, $0.0001 par value per
share, of the Corporation.

 

“Common Stock Change Event” has the meaning assigned in the Series A Convertible
Preferred Stock Certificate of Designations.

 

“Common Unit Change Event” means a Common Stock Change Event, determined in
accordance with the definition of such term but assuming that each reference
therein to the Class A Common Stock were instead a reference to the Common
Units.

 

“Common Unit Participating Distribution” has the meaning set forth in Section
5(a).

 

“Common Units” has the meaning set forth in the LLC Agreement.

 

“Company” means EVO Investco, LLC, a Delaware limited liability company.

 

“Conversion Consideration” means, with respect to the conversion of any Series A
Convertible Preferred Stock upon a Series A Convertible Preferred Stock
Conversion Event, the type and amount of consideration payable to settle such
conversion in accordance with the Series A Convertible Preferred Stock
Certificate of Designations.

 

“Conversion Date” has the meaning, with respect to the Optional Conversion of
any Series A Convertible Preferred Stock, assigned in the Series A Convertible
Preferred Stock Certificate of Designations.

 

“Convertible Preferred Units” has the meaning set forth in Section 3(a).

 

“Corporation” means EVO Payments, Inc., a Delaware corporation.

 

“Distribution Junior Units” means any class or series of Units whose terms do
not expressly provide that such class or series will rank senior to, or equally
with, the Convertible Preferred Units with respect to the payment of
distributions (without regard to whether or not distributions accumulate
cumulatively). Distribution Junior Units includes the Common Units.

 



 

 

 

“Distribution Parity Units” means any class or series of Units (other than the
Convertible Preferred Units) whose terms expressly provide that such class or
series will rank equally with the Convertible Preferred Units with respect to
the payment of distributions (without regard to whether or not distributions
accumulate cumulatively).

 

“Distribution Senior Units” means any class or series of Units whose terms
expressly provide that such class or series will rank senior to the Convertible
Preferred Units with respect to the payment of distributions (without regard to
whether or not distributions accumulate cumulatively).

 

“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of December 22, 2016, among EVO Payments International, LLC, as
borrower, the subsidiaries of the borrower identified therein, as guarantors,
SunTrust Bank, as Administrative Agent, Swingline Lender and Issuing Bank, the
lenders from time to time party thereto and Citibank, N.A. and Regions Bank, as
Co-Syndication Agents, as in effect on March 29, 2020.

 

“Liquidation Junior Units” means any class or series of Units whose terms do not
expressly provide that such class or series will rank senior to, or equally
with, the Convertible Preferred Units with respect to the distribution of assets
upon the Company’s liquidation, dissolution or winding up. Liquidation Junior
Units includes the Common Units.

 

“Liquidation Parity Units” means any class or series of Units (other than the
Convertible Preferred Units) whose terms expressly provide that such class or
series will rank equally with the Convertible Preferred Units with respect to
the distribution of assets upon the Company’s liquidation, dissolution or
winding up.

 

“Liquidation Preference” means, with respect to the Convertible Preferred Units,
an amount per Convertible Preferred Unit equal to the Series A Convertible
Preferred Stock Liquidation Preference.

 

“Liquidation Senior Units” means any class or series of Units whose terms
expressly provide that such class or series will rank senior to the Convertible
Preferred Units with respect to the distribution of assets upon the Company’s
liquidation, dissolution or winding up.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of EVO Investco, LLC, dated as of May 22, 2018, as the same may be
further amended, supplemented or restated.

 

“Manager” has the meaning set forth in the LLC Agreement.

 

“Optional Conversion” means the conversion of any Series A Convertible Preferred
Stock pursuant to an Optional Conversion, as such term is defined in the Series
A Convertible Preferred Stock Certificate of Designations.

 



- 2 -

 

 

“Participating Distribution” has the meaning set forth in Section 5(a).

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof. Any division or series of a limited liability company,
limited partnership or trust will constitute a separate “person” under this
Certificate of Designations.

 

“Record Date” means, with respect to any distribution on, or issuance to holders
of, Convertible Preferred Units or Common Units, the date fixed (whether by law,
contract or the Manager or otherwise) to determine such holders or the holders
of Common Units, as applicable, that are entitled to such distribution or
issuance.

 

“Series A Convertible Preferred Stock” means Series A Convertible Preferred
Stock, par value $0.0001 per share, of the Corporation.

 

“Series A Convertible Preferred Stock Certificate of Designations” means the
Certificate of Designations establishing the powers, designations, preferences
and relative, participating, optional and other rights, and the qualifications,
limitations and restrictions of the Series A Convertible Preferred Stock filed
with the Secretary of State of the State of Delaware on April 21, 2020, as the
same may be amended, supplemented or restated from time to time.

 

“Series A Convertible Preferred Stock Conversion Event” means an Optional
Conversion or the conversion of any Series A Convertible Preferred Stock
pursuant to a Mandatory Conversion, as such term is defined in the Series A
Convertible Preferred Stock Certificate of Designations.

 

“Series A Convertible Preferred Stock Liquidation Preference” means the
Liquidation Preference, as defined in the Series A Convertible Preferred Stock
Certificate of Designations, per share of Series A Convertible Preferred Stock.

 

“Series A Convertible Preferred Stock Regular Dividend” means a Regular Dividend
as defined in the Series A Convertible Preferred Stock Certificate of
Designations.

 

“Units” has the meaning set forth in the LLC Agreement.

 

“Voting Units” has the meaning set forth in the LLC Agreement.

 



- 3 -

 

 

Section 2.      Rules of Construction.

 

(a)               Generally. For purposes of this Certificate of Designations:

 

(i)               “or” is not exclusive;

 

(ii)              “including” means “including without limitation”;

 

(iii)             “will” expresses a command;

 

(iv)             the “average” of a set of numerical values refers to the
arithmetic average of such numerical values;

 

(v)               a merger involving, or a transfer of assets by, a limited
liability company, limited partnership or trust will be deemed to include any
division of or by, or an allocation of assets to a series of, such limited
liability company, limited partnership or trust, or any unwinding of any such
division or allocation;

 

(vi)             words in the singular include the plural and in the plural
include the singular, unless the context requires otherwise;

 

(vii)           “herein,” “hereof” and other words of similar import refer to
this Certificate of Designations as a whole and not to any particular Section or
other subdivision of this Certificate of Designations, unless the context
requires otherwise; and

 

(viii)            references to currency mean the lawful currency of the United
States of America, unless the context requires otherwise.

 

(b)               Intent with Regard to Series A Convertible Preferred Stock.
This Certificate of Designations and the powers, designations, preferences and
relative, participating, optional and other rights, and the qualifications,
limitations and restrictions of the Convertible Preferred Units contained herein
are intended to match, as closely as possible, the powers, designations,
preferences and relative, participating, optional and other rights, and the
qualifications, limitations and restrictions of the Series A Convertible
Preferred Stock set forth in the Series A Convertible Preferred Stock
Certificate of Designations, and the number of Convertible Preferred Units
outstanding is intended to equal, at all times, the number of shares of Series A
Convertible Preferred Stock then outstanding. The provisions of this Certificate
of Designations will be interpreted consistently with such intent. In
furtherance of the foregoing, (i) the Manager may amend this Certificate of
Designations in its sole discretion to the extent necessary to cause the powers,
designations, preferences and relative, participating, optional and other
rights, and the qualifications, limitations and restrictions of the Convertible
Preferred Units to match, as closely as possible, the powers, designations,
preferences and relative, participating, optional and other rights, and the
qualifications, limitations and restrictions of the Series A Convertible
Preferred Stock, including any revisions necessary in connection with any
changes, modifications or alterations to the Series A Convertible Preferred
Stock Certificate of Designations or to reflect any necessary changes in
connection with a Common Stock Change Event, (ii) notwithstanding anything to
the contrary herein, no distribution pursuant to Section 5 or Section 6 will be
declared or paid, and no redemption, repurchase or conversion pursuant to
Section 7 or Section 8, will be effected unless (A) the Series A Convertible
Preferred Stock Certificate of Designations requires an equivalent distribution,
redemption, repurchase or conversion with respect to the Series A Convertible
Preferred Stock and (B) contemporaneously with any such distribution,
redemption, repurchase or conversion with respect to the Convertible Preferred
Units, the proceeds, securities or other property therefrom are distributed to
the holders of the Series A Convertible Preferred Stock in compliance with, and
in satisfaction of the obligations of the Corporation the Series A Convertible
Preferred Stock Certificate of Designations.

 



- 4 -

 

 

Section 3.      The Convertible Preferred Units.

 

(a)               Designation. Pursuant to Sections 3.02 and 3.04 of the LLC
Agreement, the Company hereby designates and creates a series of preferred units
of the Company titled the “Series A Convertible Preferred Units” (the
“Convertible Preferred Units”).

 

(b)               Number of Authorized Units. The total authorized number of
Convertible Preferred Units is one hundred and fifty two thousand two hundred
and fifty (152,250); provided, however that the Manager may (i) reduce the total
number of authorized Convertible Preferred Units at any time to a number that is
not less than the number of Convertible Preferred Units then outstanding and
(ii) increase the total number of authorized Convertible Preferred Units solely
to the extent necessary to comply with the requirements of Section 3(c).

 

(c)               Correspondence. The Company will undertake all actions,
including an issuance, reclassification, distribution, division or
recapitalization, with respect to the Convertible Preferred Units, to maintain
at all times a one-to-one ratio between the number of Convertible Preferred
Units owned by the Corporation and the number of outstanding shares of Series A
Convertible Preferred Stock, disregarding, for purposes of maintaining the
one-to-one ratio, any shares of Series A Convertible Preferred Stock held by the
Corporation in treasury. In the event the Corporation issues, transfers or
delivers from treasury stock or repurchases or redeems any shares of Series A
Convertible Preferred Stock or any shares of Series A Convertible Preferred
Stock are converted into shares of Class A Common Stock, following compliance
with the requirements of Section 7 and Section 8, as applicable, the Manager
will have the authority to take all actions such that, after giving effect to
all such issuances, transfers, deliveries, repurchases, redemptions or
conversions, the Corporation holds (in the case of any issuance, transfer or
delivery) or ceases to hold (in the case of any repurchase, redemption or
conversion) Convertible Preferred Units which (in the good faith determination
by the Manager) are in the aggregate substantially equivalent to the shares of
Series A Convertible Preferred Stock so issued, transferred, delivered,
repurchased, redeemed or converted. The Corporation shall, concurrently with any
action taken by the Company pursuant to the requirements of this Section 3(c),
contribute the net proceeds (if any) received by the Corporation in respect of
the events which gave rise to the Company’s obligation to undertake any action
pursuant to the requirements of this Section 3(c) to the equity capital of the
Company. The Company will not undertake any subdivision (by any split,
distribution, reclassification, recapitalization or similar event) or
combination (by reverse split, reclassification, recapitalization or similar
event) of the Convertible Preferred Units that is not accompanied by an
identical subdivision or combination of Series A Convertible Preferred Stock to
maintain at all times a one-to-one ratio between the number of Convertible
Preferred Units owned by the Corporation and the number of outstanding shares of
Series A Convertible Preferred Stock, unless such action is necessary to
maintain at all times a one-to-one ratio between the number of Convertible
Preferred Units owned by the Corporation and the number of outstanding shares of
Series A Convertible Preferred Stock as contemplated by this Section 3(c).

 



- 5 -

 

 

(d)               Status of Retired Units. Subject to Section 3(b), upon any
Convertible Preferred Unit ceasing to be outstanding, such Unit will be deemed
to be retired cannot thereafter be reissued as a Convertible Preferred Unit.

 

(e)               Corporation as Only Holder. The Corporation will be the only
holder of any right, title or interest in the Convertible Preferred Units and
will have all rights under this Certificate of Designations as the owner of such
Convertible Preferred Units.

 

(f)                Cancellation. Subject to Section 3(c), the Corporation may at
any time deliver Convertible Preferred Units to the Company for cancellation.
The Manager will cause the Company to promptly cancel all Convertible Preferred
Units so surrendered to the Company.

 

Section 4.      Ranking. NOTWITHSTANDING ANYTHING IN THE LLC AGREEMENT TO THE
CONTRARY, OTHER THAN WITH RESPECT TO DISTRIBUTIONS PURSUANT TO SECTION 4.01(B)
OF THE LLC AGREEMENT, THE CONVERTIBLE PREFERRED UNITS WILL RANK (A) SENIOR TO
(I) DISTRIBUTION JUNIOR UNITS WITH RESPECT TO THE PAYMENT OF DISTRIBUTIONS; AND
(II) LIQUIDATION JUNIOR UNITS WITH RESPECT TO THE DISTRIBUTION OF ASSETS UPON
THE COMPANY’S LIQUIDATION, DISSOLUTION OR WINDING UP; (B) EQUALLY WITH
(I) DISTRIBUTION PARITY UNITS WITH RESPECT TO THE PAYMENT OF DISTRIBUTIONS; AND
(II) LIQUIDATION PARITY UNITS WITH RESPECT TO THE DISTRIBUTION OF ASSETS UPON
THE COMPANY’S LIQUIDATION, DISSOLUTION OR WINDING UP; AND (C) JUNIOR TO (I)
DISTRIBUTION SENIOR UNITS WITH RESPECT TO THE PAYMENT OF DISTRIBUTIONS; AND (II)
LIQUIDATION SENIOR UNITS WITH RESPECT TO THE DISTRIBUTION OF ASSETS UPON THE
COMPANY’S LIQUIDATION, DISSOLUTION OR WINDING UP.

 



- 6 -

 

 

Section 5.      Participating Distributions.

 

(a)               Generally. Notwithstanding anything in the LLC Agreement to
the contrary, other than with respect to distributions pursuant to Section
4.01(b) of the LLC Agreement, and subject to Section 5(b), no distribution
(whether in cash, securities or other property, or any combination of the
foregoing) will be declared or paid on the Common Units unless, at the time of
such declaration and payment, an equivalent distribution is declared and paid,
respectively, on the Convertible Preferred Units (such distribution on the
Convertible Preferred Units, a “Participating Distribution,” and such
corresponding distribution on the Common Units, the “Common Unit Participating
Distribution”), such that (i) the Record Date and the payment date for such
Participating Distribution occur on the same dates as the Record Date and
payment date, respectively, for such Common Unit Participating Distribution and
(ii) the kind and amount of consideration payable per Convertible Preferred Unit
in such Participating Distribution is the same kind and amount of consideration
that would be payable in the Common Unit Participating Distribution in respect
of a number of Common Units equal to the number of Common Units that would be
issuable (determined in accordance with Section 8) in respect of one (1)
Convertible Preferred Unit that is converted in connection with an Optional
Conversion of one (1) share of Series A Convertible Preferred Stock with a
Conversion Date occurring on such Record Date (subject to the same arrangements,
if any, in such Common Unit Participating Distribution not to issue or deliver a
fractional portion of any security or other property, but with such arrangement
applying based on the separate holders of Series A Convertible Preferred Stock
and computed based on the total number of shares of Series A Convertible
Preferred Stock held by each such holder on such Record Date).

 

(b)               Limitations on Participating Distributions. Section 5(a) will
not apply to, and no Participating Distribution will be required to be declared
or paid in respect of, (1) a Common Unit Change Event, (2) any distribution made
pursuant to Section 4.01(b) of the LLC Agreement or (3) any distribution upon
the liquidation, dissolution or winding-up of the Company pursuant to Article
XIV of the LLC Agreement.

 

Section 6.      Rights Upon Liquidation, Dissolution or Winding Up.

 

(a)               Generally. Notwithstanding anything in the LLC Agreement to
the contrary, if the Company liquidates, dissolves or winds up, whether
voluntarily or involuntarily, then, subject to the rights of any of the
Company’s creditors or holders of any outstanding Liquidation Senior Unit, each
Convertible Preferred Unit will entitle the Corporation, as the holder thereof,
to receive payment for the greater of the amounts set forth in clause (i) and
(ii) below out of the Company’s assets or funds legally available for
distribution to the Company’s members, before any such assets or funds are
distributed to, or set aside for the benefit of, any Liquidation Junior Unit:

 

(i)                 the sum of:

 

(1)               the Liquidation Preference per Convertible Preferred Unit; and

 

(2)               all unpaid Series A Convertible Preferred Stock Regular
Dividends that will have accumulated on a share of Series A Convertible
Preferred Stock to, but excluding, the date of such payment; and

 

(ii)              the amount the Corporation would have received in respect of
the number of Common Units that would be issuable upon conversion of one (1)
Convertible Preferred Unit that is converted in connection with an Optional
Conversion of one (1) share of Series A Convertible Preferred Stock with a
Conversion Date of such conversion occurs on the date of such payment.

 

Upon payment of such amount in full on the outstanding Convertible Preferred
Units, the Corporation, as the holder of the Convertible Preferred Units, will
have no rights to the Company’s remaining assets or funds, if any. If such
assets or funds are insufficient to fully pay such amount on all outstanding
shares of Convertible Preferred Units and the corresponding amounts payable in
respect of all outstanding Liquidation Parity Units, if any, then, subject to
the rights of any of the Company’s creditors or holders of any outstanding
Liquidation Senior Units, such assets or funds will be distributed ratably on
the Convertible Preferred Units and Liquidation Parity Units in proportion to
the full respective distributions to which such Units would otherwise be
entitled.

 



- 7 -

 

 

(b)               Certain Business Combination Transactions Deemed Not to Be a
Liquidation. For purposes of Section 6(a), the Company’s consolidation or
combination with, or merger with or into, or the sale, lease or other transfer
of all or substantially all of the Company’s assets (other than a sale, lease or
other transfer in connection with the Company’s liquidation, dissolution or
winding up) to, another Person will not, in itself, constitute the Company’s
liquidation, dissolution or winding up, even if, in connection therewith, the
Convertible Preferred Units are converted into, or is exchanged for, or
represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing.

 

Section 7.      Repurchase and Redemption.

 

(a)               Generally. Subject to Section 7(b), immediately prior to the
time that a share of Series A Convertible Preferred Stock is to be redeemed or
repurchased by the Corporation for any reason, the Company will redeem or
repurchase, as applicable, an equal number of Convertible Preferred Units for
the same type and amount of consideration that is to be paid by the Corporation
in satisfaction of the redemption or repurchase of the Series A Convertible
Preferred Stock; provided, for the avoidance of doubt, if the Corporation
redeems or repurchases such Series A Convertible Preferred Stock in exchange for
stock or other securities of the Corporation, the Company will redeem or
repurchase such Convertible Preferred Units in exchange for units or other
securities of the Company with terms that mirror, as nearly as possible, the
terms of such stock or securities of the Corporation, as determined by the
Manager in its sole discretion.

 

(b)               Limitations. Notwithstanding anything to the contrary in this
Section 7, but subject to Section 11, the rights of the Corporation, as the
holder of the Convertible Preferred Units, to receive payment for the repurchase
of Convertible Preferred Units pursuant to this Section 7 are subject to
limitation to the same extent as applicable to the holders of Series A
Convertible Preferred Stock pursuant to Section 8(b) of the Series A Convertible
Preferred Stock Certificate of Designations.

 

Section 8.      Conversion.

 

(a)               Generally. Prior to a Common Stock Change Event where the
Series A Convertible Preferred Stock is no longer convertible, in whole or in
part, into shares of Class A Common Stock or securities exercisable or
exchangeable for, or convertible into, shares of Class A Common Stock, each time
that shares of Series A Convertible Preferred Stock are converted pursuant to a
Series A Convertible Preferred Stock Conversion Event, an equal number of
Convertible Preferred Units will automatically convert, without any further
action on the part of the Company, the Manager or the Corporation, into the
following, and the Company will pay to the Corporation the following immediately
prior to the payment of the Conversion Consideration on such shares of Series A
Convertible Preferred Stock converted in such Series A Convertible Preferred
Stock Conversion Event:

 



- 8 -

 

 

(i)                 with respect to any Conversion Consideration consisting of
shares of Class A Common Stock, an equal number of Common Units; and

 

(ii)              with respect to any Conversion Consideration other than shares
of Class A Common Stock, the same type and amount of such Conversion
Consideration; provided, for the avoidance of doubt, if such Conversion
Consideration consists of stock (other than Class A Common Stock) or other
securities of the Corporation, such Convertible Preferred Units shall be
converted into units or other securities of the Company with terms that mirror,
as nearly as possible, the terms of such stock or securities of the Corporation,
as determined by the Manager in its sole discretion.

 

Section 9.      Voting Rights. The Convertible Preferred Units will constitute
Voting Units under the LLC Agreement. Subject to Section 2(b), any amendment of
the terms of this Certificate of Designations will be governed by Section 16.03
of the LLC Agreement.

 

section 10.  status of common units. Each Common Unit delivered upon conversion
of on the Convertible Preferred Units will be duly and validly issued, fully
paid, non-assessable, free from preemptive rights and free of any lien or
adverse claim (except to the extent of any lien or adverse claim created by the
action or inaction of the person to whom such Common Unit will be delivered).

 

Section 11.  Legally Available Funds. Without limiting the rights of the
Corporation as holder of the Convertible Preferred Units (including pursuant to
Section 6), if the Company does not have sufficient funds legally available to
fully pay any cash amount otherwise due on the Convertible Preferred Units, then
the Company will pay the deficiency promptly after funds thereafter become
legally available therefor.

 

Section 12.  No Other Rights. The Convertible Preferred Units will have no
rights, preferences or voting powers except as provided in this Certificate of
Designations or the LLC Agreement or as required by applicable law.

 

- 9 -



 

